DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

This office action is responsive to claims filed on June 16, 2020.
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claims 21-39 are allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “a straight curved portion,” to describe the elongated groove.  Examiner has referred to the specification [0061-0063] where the straight curved portion is referenced with regards to Fig. 16, however Examiner has deemed this recitation of the feature as contradictory, and therefore indefinite.  Examiner suggests cancellation of this claim. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-39 have been indicated as containing allowable subject matter, such that the closest prior art of record (Presty et al. 5,014,899) does not expressly disclose, or suggest, the stabilization assembly comprising: an elongated semi-spherical groove comprising a first length and a first width, and a protrusion comprising a second length and a second width, wherein the second length is smaller than the first length, wherein the second width complements the first width such that the second width is smaller than or equal to the first width of the elongated semi-spherical groove, wherein the protrusion is configured to slide into the elongated semi-spherical groove as the anvil pivots into the closed configuration.  Furthermore, it would not have been obvious to modify the disclosure of Presty to include a semi-spherical groove in which the protrusion is configured to slide, since doing so would change the overall structure and operation of the stapling apparatus.
Claim 37 has been indicated as containing allowable subject matter for similar reasons.
Claims 22-36 and 38-39 are indicated allowable as being dependent upon a base claim containing allowable subject matter.
Thus, Examiner has indicated these claims as containing allowable subject matter.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
September 10, 2022